Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151439                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151439
                                                                    COA: 318680
                                                                    Wayne CC: 13-005130-FC
  PHILLIP JOSEPH SWIFT, a/k/a PHILLIP
  JOSEPH SWIFT, JR.,
             Defendant-Appellant.

  _________________________________________/

         By order of April 6, 2016, the prosecuting attorney was directed to answer the
  application for leave to appeal the February 19, 2015 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. We direct the Clerk to schedule oral argument on whether to
  grant the application or take other action. MCR 7.305(H)(1). We further ORDER the
  Wayne Circuit Court, in accordance with Administrative Order 2003-03, to determine
  whether the defendant is indigent and, if so, to appoint attorney Nicholas J. Vendittelli, if
  feasible, to represent the defendant in this Court. If this appointment is not feasible, the
  trial court shall, within the same time frame, appoint other counsel to represent the
  defendant in this Court. The parties shall file supplemental briefs within 42 days of the
  date of the order appointing counsel, addressing: (1) whether serving the habitual
  offender notice prior to the defendant’s arraignment on the information satisfies the 21-
  day time requirement under MCL 769.13, and (2) if not, whether the harmless error rules
  apply to the failure to serve the habitual offender notice within the 21-day time
  requirement under MCL 769.13. With regard to the latter issue, see In re Forfeiture of
  Bail Bond, 496 Mich. 320, 330 (2014); see also MCL 769.26 and MCR 2.613. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2016
           s1011
                                                                               Clerk